ORDER

After this court rendered its opinion dismissing the above-captioned appeal as premature due to the lack of a -written final judgment in the record, this court received a communication from the trial court informing this court that the record sent was deficient in that the written judgment had been inadvertently left out. Therefore, for good cause shown, we hereby rescind and vacate this court’s opinion issued on October 28, 2015, which ordered the dismissal of this appeal, and we hereby enter an order reinstating the appeal. Additionally, the Clerk of Court for the Sixteenth Judicial District Court for the Parish of St. Martin is hereby ordered to transmit a supplemental record providing this court with the trial court’s written judgment signed on June 12, 2015. La.Code Civ.P. art. 2132.